DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 5-9, and 19-22 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2002/0113263 A1 to Fujishima et al. (“Fujishima”).									As to claim 1, Fujishima discloses a semiconductor device, comprising: a power transistor (¶ 0002); a semiconductor substrate (p- sub, p base, p) of a first conductivity type (P); a semiconductor layer (n-, n+ below D) of a second conductivity type (N) on the semiconductor substrate (p- sub, p base, p), such that a first section of a pn junction is formed between the semiconductor layer (n-, n+ below D) and the semiconductor substrate (p- sub, p base, p); a trench structure (around S) extending, in a vertical direction, from a first surface of the semiconductor layer (n-, n+ below D) and into the semiconductor substrate (p- sub, p base, p), the trench structure (around S) comprising an insulation structure (around GATE) and a contact structure (below S), the insulation structure (around GATE) being formed between the semiconductor layer (n-, n+ below D) and the contact structure (below S) and also between the semiconductor substrate (p- sub, p base, p) and the contact structure (below S), the contact structure (below S) being electrically connected to the semiconductor substrate (p- sub, p base, p) at a bottom of the trench structure (around S), the contact structure (below S) ending at the first surface or extending into a wiring area (at S) formed above the first surface; and a first semiconductor region (n- near Cgd) of the second conductivity type (N), which contacts the insulation structure (around GATE) and extends along the trench structure (around S) into a depth range between the first section of the pn junction and the bottom, such that a second section of the pn junction is formed between the first - near Cgd) and the semiconductor substrate (p- sub, p base, p), wherein the second section of the pn junction extends in the vertical direction and the first section of the pn junction extends in a direction that is transverse to the vertical direction, such that the first section of the pn junction and the second section of the pn junction form an angle of less than 180º where the first and second sections merge into one another (See Fig. 26, Fig. 27, Fig. 28, Fig. 29, ¶ 0002, ¶ 0008, ¶ 0085, ¶ 0086, ¶ 0089, ¶ 0090, ¶ 0091) (Notes: the limitation “area” is defined as any particular extent of space or surface; part and “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM).							As to claim 2, Fujishima further discloses wherein a lateral distance between the second section of the pn junction and the insulation structure (around GATE) is less than 2 μm (See Fig. 28, ¶ 0090).										As to claim 3, Fujishima further discloses wherein the first semiconductor region (n- near Cgd) is formed in an oppositely doped area of the semiconductor substrate (p- sub, p base, p) (See Fig. 27, Fig. 28).								As to claim 5, Fujishima further discloses wherein the semiconductor layer (n-, n+ below D) comprises a third area (n+), which is more highly doped than first (n- below n+ below D) and second (n- overlapping p) areas of the semiconductor layer (n-, n+ below D) that adjoin the third area (n+) downward and upward (See Fig. 27, Fig. 28).		As to claim 6, Fujishima discloses further comprising: a semiconductor connection region (n- below Cgd) of the second conductivity type (N), wherein a partial area of the first semiconductor region (n- near Cgd) extends along the trench structure (around S) from the third area (n+) of the semiconductor layer (n-, n+ below D) as far as - below Cgd) (See Fig. 27, Fig. 28).			As to claim 7, Fujishima further discloses wherein a vertical distance between a maximum of a dopant concentration profile in the third area (n+) of the semiconductor layer (n-, n+ below D) and the first section of the pn junction is in a range of 1 μm to 50 μm (See Fig. 28, ¶ 0090).											As to claim 8, Fujishima further discloses wherein a maximum dopant concentration of the third area (n+) of the semiconductor layer (n-, n+ below D) is in a range of 5 x 1017 cm-3 and 1x 1021 cm-3 (See Fig. 27, Fig. 28, ¶ 0091) (Notes: source and drain are both n+ doped).									As to claim 9, Fujishima further discloses wherein a plurality of semiconductor circuit elements (other overlapping p and n- and n-) is formed in different sections of the semiconductor layer (n-, n+ below D), wherein the trench structure (around S) is configured to electrically insulate adjacent sections of the semiconductor layer (n-, n+ below D), and wherein the adjacent sections adjoin the trench structure (around S) from opposite sides (See Fig. 26, Fig. 27) (Notes: the trench structure physically separates and electrically isolates at a certain bias. Also met by the recited elements as shown).		As to claim 19, Fujishima discloses a semiconductor device, comprising: a semiconductor substrate (p- sub, p base, p) of a first conductivity type (P); a semiconductor layer (n-, n+ below D) of a second conductivity type (N) on the semiconductor substrate (p- sub, p base, p), such that a first section of a pn junction is formed between the semiconductor layer (n-, n+ below D) and the semiconductor substrate (p- sub, p base, p); a trench structure (around S) extending through the semiconductor layer (n-, n+ below D) into the semiconductor substrate (p- sub, p base, -, n+ below D) and the contact structure (below S) and also between the semiconductor substrate (p- sub, p base, p) and the contact structure (below S), the contact structure (below S) being electrically connected to the semiconductor substrate (p- sub, p base, p) at a bottom of the trench structure (around S); and a first semiconductor region (n- near Cgd) of the second conductivity type (N), which adjoins the insulation structure (around GATE) and extends along the trench structure (around S) into a depth range between the first section of the pn junction and the bottom, such that a second section of the pn junction is formed between the first semiconductor region (n- near Cgd) and the semiconductor substrate (p- sub, p base, p), wherein the semiconductor layer (n-, n+ below D) comprises a third area (n+), which is more highly doped than first (n- below n+ below D) and second (n- overlapping p) areas of the semiconductor layer (n-, n+ below D) that adjoin the third area (n+) downward and upward (See Fig. 26, Fig. 27, Fig. 28, Fig. 29, ¶ 0002, ¶ 0008, ¶ 0085, ¶ 0086, ¶ 0089, ¶ 0090, ¶ 0091) (Notes: the limitation “area” is defined as any particular extent of space or surface; part and “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM).						As to claim 20, Fujishima discloses further comprising: a semiconductor connection region (n- below Cgd) of the second conductivity type (N), wherein a partial area of the first semiconductor region (n- near Cgd) extends along the trench structure (around S) from the third area (n+) of the semiconductor layer (n-, n+ below D) as far as the semiconductor connection region (n- below Cgd) (See Fig. 27, Fig. 28).		As to claim 21, Fujishima further discloses wherein a vertical distance between a maximum of a dopant concentration profile in the third area (n+) of the semiconductor layer (n-, n+ below D) and the first section of the pn junction is in a range of 1 μm to 50 μm (See Fig. 28, ¶ 0090).											As to claim 22, Fujishima further discloses wherein a maximum dopant concentration of the third area (n+) of the semiconductor layer (n-, n+ below D) is in a range of 5 x 1017 cm-3 and 1x 1021 cm-3 (See Fig. 27, Fig. 28, ¶ 0091) (Notes: source and drain are both n+ doped).			

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
	Prior art made of record is considered pertinent to Applicants’ disclosure: Schrems et al. (US 2009/0273030 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815